Case: 19-10441   Date Filed: 02/03/2020   Page: 1 of 15


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10441
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:18-cv-00002-CDL


TONY KASSA,

                                                           Plaintiff-Appellant,

                                 versus

SYNOVUS FINANCIAL CORPORATION,

                                                          Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                           (February 3, 2020)



Before WILLIAM PRYOR, GRANT, and EDMONDSON, Circuit Judges.
               Case: 19-10441       Date Filed: 02/03/2020       Page: 2 of 15


PER CURIAM:



       Tony Kassa (“Plaintiff”) appeals the district court’s grant of summary

judgment in favor of Plaintiff’s former employer, Synovus,1 in his disability

discrimination and retaliation suit under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12112(a), 12203(a). In pertinent part, Plaintiff suffers

from bipolar disorder and from intermittent explosive disorder. Reversible error

has been shown; we affirm in part, vacate in part, and remand for further

proceedings.

       In 2015, Plaintiff began working for Synovus as a Lead Network Support

Analyst in the Network Operation Center (“NOC”) during night and weekend

shifts. Plaintiff told his then-supervisor, Diana Young, about his disorders and that

he would sometimes get angry or upset. Plaintiff told Young that he was able to

control his anger if he took his medicine and could take a short break. Young

granted Plaintiff’s request to take a short break when he got frustrated as long as

his area was covered and he could be reached if necessary.




1
 In his initial complaint, Plaintiff named “Synovus Financial Corporation” as the defendant.
After Synovus Bank asserted that “Synovus” was the proper party, the district court permitted
Plaintiff to amend his complaint to name “Synovus” as the defendant.
                                                2
             Case: 19-10441     Date Filed: 02/03/2020   Page: 3 of 15


      In 2016 -- as part of a corporate restructuring -- Synovus’s NOC department

was outsourced to a third-party vendor, and Synovus laid off many of Plaintiff’s

NOC co-workers. Because of Plaintiff’s technical expertise, Synovus wanted to

retain Plaintiff’s employment. Plaintiff was thus transferred to the Automated

Teller Machine (“ATM”) team, which handled customer service calls about issues

with Synovus ATMs. Plaintiff believed initially that he was going to serve as a

technical resource for ATM technicians. Plaintiff later learned that his position on

the ATM team would involve answering customer service calls from both technical

and non-technical personnel.

      Plaintiff expressed to his senior director and to a human resources manager

his worry that, because of his disorders, he might lose his temper while talking to

someone on the phone. Plaintiff also told his new supervisor -- Wes Mason -- that

he had “a condition that sometimes I can’t control what I say” and that it was not a

good idea to have him answering phones. Plaintiff asked Mason if Plaintiff could

take customer service calls only from technicians, work nights, work from home,

or could take a short break when he was having an episode. Plaintiff says none of

these requests were granted.

      In February 2017, Plaintiff received a written reprimand from Synovus after

Plaintiff made “rude and unprofessional statements” to team members during an

                                          3
               Case: 19-10441     Date Filed: 02/03/2020    Page: 4 of 15


online chat session. In July 2017, Plaintiff’s employment was terminated after

Plaintiff made another rude and unprofessional comment during a customer service

call.

        Plaintiff filed this civil action against Synovus, alleging that Synovus

discriminated against him by not providing him with a reasonable accommodation

for his disability. Plaintiff also alleged that Synovus retaliated against him for

complaining about disability discrimination.

        The district court granted Synovus’s motion for summary judgment. The

district court concluded that Plaintiff failed to establish a prima facie case of

disability discrimination: Plaintiff had failed to show (1) that Synovus withheld a

reasonable accommodation or (2) that Synovus terminated Plaintiff’s employment

because of his disorders. The district court also concluded that Plaintiff failed to

establish a prima facie case of retaliation: he had shown no causal connection

between his protected activity and his termination. In the alternative, the district

court also determined that Plaintiff had failed to rebut Synovus’s legitimate non-

retaliatory reason for terminating Plaintiff’s employment.

        We review the grant of summary judgment de novo, “viewing the evidence

and all reasonable inferences drawn from it in the light most favorable to the

nonmoving party.” Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir.

                                            4
              Case: 19-10441     Date Filed: 02/03/2020   Page: 5 of 15


2018) (quotations omitted). Summary judgment is appropriate if there exists “no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A genuine factual dispute exists only if a

reasonable fact-finder could find by a preponderance of the evidence that the

plaintiff is entitled to a verdict.” Kernel Records Oy v. Mosley, 694 F.3d 1294,

1300 (11th Cir. 2012) (quotations omitted).

      “Credibility determinations, the weighing of the evidence, and the drawing

of legitimate inferences from the facts” are not appropriate at the summary

judgment stage. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). To

the contrary, “[t]he evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his favor.” Id.



I.    DISABILITY DISCRIMINATION



      To establish a prima facie case of discrimination under the ADA, a plaintiff

must show that he (1) is disabled, (2) is a qualified individual, and (3) that he was

subjected to unlawful discrimination because of his disability. Holly v. Clairson

Indus., LLC, 492 F.3d 1247, 1255-56 (11th Cir. 2007). For purposes of summary




                                          5
                 Case: 19-10441        Date Filed: 02/03/2020         Page: 6 of 15


judgment, the district court assumed that Plaintiff was both disabled and was a

qualified individual. Thus, only the third factor is at issue in this appeal.

        On appeal, Plaintiff raises these challenges to the district court’s ruling on

his ADA discrimination claim: 2 (1) whether the district court erred in considering

Mason’s testimony; (2) whether answering phone calls constituted an “essential

function” of Plaintiff’s job; and (3) whether Synovus failed to provide a reasonable

accommodation to Plaintiff.



        A. Mason’s Testimony



        Plaintiff contends that Mason testified untruthfully and, thus, the district

court was required to discredit the entirety of Mason’s testimony. 3 During



2
  To the extent Plaintiff attempts to assert that the district court should have applied the
“convincing mosaic” standard for evaluating Plaintiff’s discrimination claim, Plaintiff makes
only passing references to the “convincing mosaic” standard without argument or citation to
authority and, thus, has abandoned that argument. See Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim
when he either makes only passing references to it or raises it in a perfunctory manner without
supporting arguments and authority.”).
        Plaintiff also failed to raise a distinct challenge to the district court’s determination that
Synovus’s termination of Plaintiff’s employment constituted no disability discrimination. That
issue is not before us in this appeal. See id.

3
  In support of this argument, Plaintiff cites to N.L.R.B. v. Pittsburgh S.S. Co., 337 U.S. 656
(1949), and to Liberty Mut. Ins. Co. v. Thompson, 171 F.2d 723 (5th Cir. 1948). These cases --
which stand for the proposition that a factfinder may reject a witness’s entire testimony if the
                                                   6
                 Case: 19-10441       Date Filed: 02/03/2020        Page: 7 of 15


Mason’s deposition, Mason testified that he did not “recall” whether Plaintiff had

told him about Plaintiff’s disorders and denied having said -- during an earlier

Georgia Department of Labor (“DOL”) unemployment hearing -- that Plaintiff had

requested accommodations. Mason later revised his testimony after listening to a

recording of the pertinent DOL hearing, which Mason said “refreshed [his]

recollection.”

       First, we decline to adopt Plaintiff’s contention that the district court should

have deemed Mason an unreliable witness and discounted his entire testimony. In

deciding a motion for summary judgment, the district court is precluded from

making credibility determinations. See Anderson, 477 U.S. at 255. The district

court must instead view the record and draw all reasonable inferences in favor of

the non-moving party. Hornsby-Culpepper, 906 F.3d at 1311. “Variations in a

witness’s testimony and any failure of memory throughout the course of discovery

create an issue of credibility” that must be resolved by the trier of fact. Tippens v.

Celotex Corp., 805 F.2d 949, 954 (11th Cir. 1986) (reversing the grant of summary

judgment where the district court assessed improperly the credibility and weight of

the evidence).




factfinder determines that a witness is not credible -- say nothing about a district court’s standard
of review when ruling on a motion for summary judgment.
                                                  7
               Case: 19-10441     Date Filed: 02/03/2020   Page: 8 of 15


        Here, the district court committed no error in considering Mason’s testimony

-- together with the entire record -- in ruling on Synovus’s motion for summary

judgment. Moreover, to the extent Mason provided inconsistent testimony, that

testimony pertained only to issues that were not in dispute: whether Plaintiff

notified Mason of his anger issues and asked for accommodations. Mason’s

testimony gave rise to no genuine dispute of material fact. Nor did the district

court engage in impermissible credibility findings with respect to Mason’s

testimony.



        B. Essential Function



        Plaintiff contends that the district court erred in determining that answering

customer service calls was an essential function of Plaintiff’s position on the ATM

team.

        The “essential functions” of a position “are the fundamental job duties of a

position that an individual with a disability is actually required to perform.” Holly,

492 F.3d at 1257. Whether a function is “essential” is determined on a case-by-

case basis. Id. at 1258. A function may be considered “essential” if the position

exists to perform that function, a limited number of employees can perform the

                                            8
              Case: 19-10441    Date Filed: 02/03/2020    Page: 9 of 15


function, or if the function is highly specialized and requires expertise. 29 C.F.R. §

1630.2(n)(2). In determining whether a function is essential, the district court must

consider the employer’s judgment about the essential functions of a position,

including the testimony of an employee’s supervisor. Holly, 492 F.3d at 1257.

“[A]lthough the employer’s view is entitled to substantial weight in the calculus,

this factor alone may not be conclusive.” Id. at 1258 (quotations omitted). Other

pertinent factors to consider include (1) the amount of time the employee spends

performing the function; (2) the consequences of not requiring the employee to

perform the function; (3) the work experience of past employees in the position;

and (4) the current work experience of employees in similar jobs. Id. (citing 29

C.F.R. § 1630.2(n)(3)).

      The district court committed no error in concluding that answering customer

service calls was an essential function of Plaintiff’s job on the ATM team. Mason

testified that the “core function” of the ATM team -- and Plaintiff’s chief

responsibility after transferring to the ATM team -- was to answer the phones.

And we owe the employer’s judgment “substantial weight.” See Holly, 492 F.3d

at 1258. Moreover, Plaintiff’s own testimony established that (1) answering

customer service calls was “just about all” he did in his position on the ATM team;

(2) he was one of four employees on the ATM team, each of whom was placed in a

                                          9
             Case: 19-10441     Date Filed: 02/03/2020    Page: 10 of 15


queue to answer calls; and (3) that Plaintiff was at times the only person available

to answer calls. In the light of this evidence, the district court determined correctly

that answering customer service calls constituted an essential function of Plaintiff’s

job.



       C. Reasonable Accommodation



       An employer is liable for unlawful discrimination under the ADA when the

employer fails to “mak[e] reasonable accommodations to the known physical or

mental limitations of an otherwise qualified individual with a disability” -- unless

doing so “would impose an undue hardship” on the employer. 42 U.S.C. §

12112(b)(5)(A). An accommodation is “reasonable” “only if it enables the

employee to perform the essential functions of the job.” Lucas v. W.W. Granger,

Inc., 257 F.3d 1249, 1255 (11th Cir. 2001). The employee bears “the burden of

identifying an accommodation and demonstrating that it is reasonable.” Frazier-

White v. Gee, 818 F.3d 1249, 1255 (11th Cir. 2016).

       “[A]n employer may in some circumstances need ‘to initiate an informal,

interactive process’ with a disabled employee to determine the appropriate

reasonable accommodation.” Id. at 1257 (citing 29 C.F.R. § 1630.2(o)(3)). When

                                          10
               Case: 19-10441        Date Filed: 02/03/2020        Page: 11 of 15


an employee fails to satisfy his burden of identifying an accommodation that

would be reasonable, however, no liability attaches to the employer for failing to

engage in an “interactive process.” Id. at 1257-58; Willis v. Conopco, Inc., 108
F.3d 282, 285 (11th Cir. 1997) (“[W]here a plaintiff cannot demonstrate

‘reasonable accommodation,’ the employer’s lack of investigation into reasonable

accommodation is unimportant.”). 4



       i.      Short breaks



       Plaintiff has established that his request to take short breaks was a

reasonable one. The record evidences that Plaintiff could control his anger in part

by taking short breaks, which would thus enable him to perform an essential

function of his job. While Plaintiff worked on the NOC team, Young had allowed

Plaintiff to take short breaks with positive results. Mason also testified that he

generally permits his customer-service employees to take breaks when they get

frustrated.




4
 We reject Plaintiff’s argument that our decision in Willis is inapplicable to this case: Willis is
not so narrow to apply only in circumstances where the employee made no specific request for
an accommodation.
                                                11
             Case: 19-10441     Date Filed: 02/03/2020   Page: 12 of 15


      The district court determined that Plaintiff had failed to produce evidence

showing that Mason prevented Plaintiff from taking breaks when he was frustrated.

Plaintiff testified, however, that when he transferred to Mason’s team the

accommodations provided previously by Young “all stopped.” The chief

accommodation Plaintiff received while working for Young was the ability to take

short breaks. Viewing the record and drawing all reasonable inferences in

Plaintiff’s favor, we draw the inference that Plaintiff was not permitted to take

short breaks while working for Mason. Because an employer’s failure to provide a

reasonable accommodation is itself a violation of the ADA, Synovus is unentitled

to summary judgment on this claim. Accordingly, we vacate in part the district

court’s grant of summary judgment on Plaintiff’s failure-to-accommodate

discrimination claim with respect to Plaintiff’s request to take short breaks; and we

remand for further proceedings.



      ii.    Remaining Requests for Accommodation



      Plaintiff has failed to establish that his remaining proposed accommodations

were reasonable. Because answering customer service calls constituted an

“essential function” of Plaintiff’s position on the ATM team, Plaintiff’s request

                                          12
             Case: 19-10441     Date Filed: 02/03/2020    Page: 13 of 15


that he be exempted from answering all or some of those calls was not reasonable.

“[E]mployers are not required to transform [a] position into another one by

eliminating functions that are essential to the nature of the job as it exists.” Lucas,

257 F.3d at 1260.

      About Plaintiff’s requests to work from home and to work at night, Mason

testified -- and nothing in the record disputes -- that Synovus’s telephone system

would not enable customer service calls to be routed to off-site employees and that

no night shift position existed on the ATM team. Given this evidence, Plaintiff has

not shown that these requests were reasonable ones. See United States EEOC v.

St. Joseph’s Hosp., Inc., 842 F.3d 1333, 1345 (11th Cir. 2016) (“employers are

only required to provide alternative employment opportunities reasonably available

under the employer’s existing policies”); Lucas, 257 F.3d at 1257 (under the ADA,

an employer had no obligation to reassign an employee to a non-vacant position).



II.   RETALIATION



      The ADA prohibits employers from retaliating against an employee for

making a charge of discrimination under the ADA. 42 U.S.C. § 12203(a). To

establish a prima facie case of retaliation, a plaintiff must show that “(1) he

                                          13
             Case: 19-10441     Date Filed: 02/03/2020    Page: 14 of 15


engaged in a statutorily protected expression; (2) he suffered an adverse

employment action; and (3) there was a causal link between the adverse action and

his protected expression.” Lucas, 257 F.3d at 1260.

      Once a plaintiff establishes a prima facie case of retaliation, the burden shifts

to the employer to produce a “legitimate, non-discriminatory reason[]” for its

action. Stewart v. Happy Herman’s Cheshire Bridge, 117 F.3d 1278, 1287 (11th

Cir. 1997). If the employer does so, the burden shifts back to the plaintiff to show

that the employer’s proffered reason is a pretext for retaliation. Id.

      In support of his claim for retaliation, Plaintiff identifies two purported

adverse employment acts: (1) Synovus’s denial of Plaintiff’s request to be exempt

from answering the phones and (2) Synovus’s termination of Plaintiff’s

employment.

      Plaintiff’s first ground merely duplicates Plaintiff’s failure-to-accommodate

discrimination claim: a claim that we rejected after concluding that answering

customer service calls constituted an “essential function” of Plaintiff’s position on

the ATM team. Thus, Plaintiff’s retaliation claim on this ground also must fail.

See Lucas, 257 F.3d at 1261 (affirming summary judgment on plaintiff’s ADA

retaliation claim when plaintiff’s argument -- that his employer “took adverse

action against him by failing to reasonably accommodate him” -- “merely

                                          14
              Case: 19-10441     Date Filed: 02/03/2020     Page: 15 of 15


reclothe[d] [plaintiff’s] ADA discrimination claim” which the Court had already

rejected).

      About Plaintiff’s second ground for retaliation, Plaintiff raises no challenge

to the district court’s alternative determination that Plaintiff failed to rebut

Synovus’s legitimate, non-retaliatory reason for terminating Plaintiff’s

employment. Accordingly, we affirm on that ground. See Sappupo, 739 F.3d at

680 (“When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge on that ground, and it follows that the judgment is due to be affirmed.”).

      In sum, we vacate the district court’s entry of judgment on Plaintiff’s failure-

to-accommodate discrimination claim with respect to Plaintiff’s request to take

short breaks and remand for further proceedings on that issue. We affirm the entry

of judgment in favor of Synovus on Plaintiff’s remaining claims.

      AFFIRMED IN PART, VACATED IN PART AND REMANDED.




                                           15